Citation Nr: 0325464	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 4, 2001 for 
the award of a 100 percent schedular disability evaluation 
for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

In August 2001, the Board of Veterans' Appeals (Board) 
granted a 100 percent schedular disability evaluation for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  This matter came before the Board on appeal from a 
September 2001 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, effectuated 
the Board's award as of January 4, 2001.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


REMAND

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have been 
amended.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003). The United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to appellants.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claim for an effective date 
prior to January 4, 2001 for the award of 
a 100 percent schedular evaluation for 
his PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his appeal, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


